Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/21 has been entered.
 
Response to Amendment
 	The Amendment filed 8/3/21 has been entered. Claims 10, 11, 14-16, 19, 22-53, 56-61, and 64-70 are pending in the application. Claims 55, 62, and 63 have been canceled and claim 70 is new. Claims 10, 11, 14-16, 19, 22-52, and 64-69 are withdrawn. As such, the claims being examined are claims 53, 56-61, and 70. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sarah Biggs on 8/26/21 and 8/30/21.

The application has been amended as follows: 

 	Claims 10, 11, 14-16, 19, 22-52, 56, and 64-69 are now canceled.
 	Claim 53 has been amended as follows:
53.  A downhole acoustic stimulation tool, wherein the first energy source comprises at least one transducer arranged to generate an acoustic field between the electrodes thereby inducing said bubble cavitation in the volume of said working fluid between the electrode; and 	a second energy source comprising at least one capacitor configured to apply a pulse voltage across the electrodes when discharged, for causing the cavitating volume of the working fluid in said sealed chamber to form a plasma, which collapses to form a shockwave that propagates from the working fluid out of the sealed chamber, and into the surrounding formation via the liquid of the surrounding formation in which the downhole acoustic stimulation tool submerged, thereby causing a release of natural resource from the surrounding formation, wherein the first energy source is distinct from the second energy source.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The closest prior art fails to teach the combination of critical limitations as instantly claimed. More specifically, the closest prior art fails to teach the combination of a distinct first energy source and a second energy working synergistically and having the individual structures and overall structure as claimed, e.g. a sealed chamber containing a working fluid within a formation liquid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



/AVI T SKAIST/Examiner, Art Unit 3674